       I hereby consent to the above substitution:
 2                      f "'
       DATED: March /).; 2019.                        WICKER SMITH O'HARA MCCOY
                                                      & FORD, P.A.
 3

 4                                                    Isl Giovanna Abreu O'Connor
                                                      Giovanna Abreu O'Connor
 5                                                    Florida Bar No. 95867
                                                      Brandon Jay Hechtman, Esq.
 6                                                    Florida Bar No. 88652
                                                      2800 Ponce de Leon Boulevard
 7
                                                      Suite 800
 8                                                    Coral Gables, FL 33134
                                                      305-461-8756
 9                                                    goconnor@wickersmith.com
                                                      miacrtpleadings@wickersmith.com
10
l. 1

12     I am duly admitted to practice in this District.
       Above substitution accepted.
13
                           -1.t ,.._
       DATED: March/,,_, 2019.                        WOODBURN AND WEDGE
14

15
                                                      Isl Dane W Anderson
16                                                    Dane W. Anderson, Esq.
                                                      Nevada Bar No. 6883
17                                                    6100 Neil Road, Suite 500
                                                      Reno, NV 89511
18                                                    775-688-3000
                                                      danderson@woodbumandwedge.com
19

20
21
       Please check one: _\,
                          __ RETAINED, or __ APPOINTED BY THE COURT.
22
23

24

25                                               APPROVED:

26             March 13
       DATED: ------    , 2019.
                                                     U..S. MAGISTRATE JUDGE
27
28

                                                          2
